Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
   
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 11/10/2021, which was received 5/10/2022. Acknowledgement is made that no amendments were made to the claims. Applicant’s remarks have been carefully considered but were not persuasive, therefore, the previous rejection is restated below and the office actions made final.                      

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 16 as representative, the claim recites limitations that fall within the certain methods of organizing human activity and Mathematical calculations groupings of abstract ideas, including:

16.    A method to test-drive a product or service and provide user-specific results via a test-drive interactive component, comprising:
at a mobile computing device comprising a processor and memory:
receiving and storing, in a test-drive subsystem of the mobile computing device, user data:
receiving and storing, in the test-drive subsystem of the mobile computing device, product data from a provider, wherein such product data relates to a product or service;
receiving, by a user interface of the mobile computing device, user selection of at least one of a product type, or a service type;
applying, by a product suggestion manager of the mobile computing device, product-suggestion business rules to user data;
determining, by the product suggestion manager of the mobile computing device, at least one suggested product or service based on the applied product suggestion business rules;
presenting, by the user interface of the mobile computing device, a test drive interface for the suggested product(s) or service(s);
receiving, by the user interface of the mobile computing device, user selection of at least one of the suggested product(s) or service(s) for test drive;
applying, by a product fit manager of the mobile computing device, test-drive business rules to user data for application in the test drive interface for the user selected product(s) or service(s);
wherein the step of applying test-drive business rules comprises: predicting the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans; and 
providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection;
wherein the step of providing user-specific results comprises: displaying the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans; and 
wherein the product fit manager of the mobile computing device comprises computer-executable program instructions to employ numerical computations not replicable by hand in analog, regression analysis, multi-class classification algorithms, or clustering algorithms, prediction algorithms, decision trees, random forests, and gradient boosts.



Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

 Mathematical concepts
mathematical relationships, mathematical formulas or equations, mathematical calculations.

The limitation of the features italicized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction that includes mathematical calculations.  That is, other than reciting that the generated display is a screen, and the steps are performed by the computing devices, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “transmit, store, acquire, calculate, generate and transmit” in the context of this claim encompasses managing personal behavior by teaching and following rules and instructions.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity and mathematical concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
16.    A method to test-drive a product or service and provide user-specific results via a test-drive interactive component, comprising:
at a mobile computing device comprising a processor and memory:
receiving and storing, in a test-drive subsystem of the mobile computing device, user data:
receiving and storing, in the test-drive subsystem of the mobile computing device, product data from a provider, wherein such product data relates to a product or service;
receiving, by a user interface of the mobile computing device, user selection of at least one of a product type, or a service type;
applying, by a product suggestion manager of the mobile computing device, product-suggestion business rules to user data;
determining, by the product suggestion manager of the mobile computing device, at least one suggested product or service based on the applied product suggestion business rules;
presenting, by the user interface of the mobile computing device, a test drive interface for the suggested product(s) or service(s);
receiving, by the user interface of the mobile computing device, user selection of at least one of the suggested product(s) or service(s) for test drive;
applying, by a product fit manager of the mobile computing device, test-drive business rules to user data for application in the test drive interface for the user selected product(s) or service(s);
wherein the step of applying test-drive business rules comprises: predicting the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans; and 
providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection;
wherein the step of providing user-specific results comprises: displaying the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans; and 
wherein the product fit manager of the mobile computing device comprises computer-executable program instructions to employ numerical computations not replicable by hand in analog, regression analysis, multi-class classification algorithms, or clustering algorithms, prediction algorithms, decision trees, random forests, and gradient boosts.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 16 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a group of managers and interfaces on generic computing devices used for calculation and display of information, are recited at a high-level of generality (i.e., as generic computing devices performing a generic managerial functions of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computing devices).  For example, stating that the transmitting, calculating and displaying of information, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request for a data stores data makes computations and generates a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store data regarding user requirements and products and services available to the user as recommendations) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 16 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 17 and 18 are a methods reciting similar functions as claim 16, and does not qualify as eligible subject matter for similar reasons.  

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (US PG PUB 20030144936) in view of Grizack et al. (US PG PUB 20060074788) and further in view of Ranft et al. (PG PUB 20160232546).

In regards to claim 16, Sloan discloses a method to test-drive a product or service and provide user-specific results via a test-drive interactive component, comprising:
at a mobile computing device comprising a processor and memory (Sloan, FIG 1):
receiving and storing, in a test-drive subsystem of the mobile computing device, user data (Sloan, abstract, user inputted financial data):
receiving and storing, in the test-drive subsystem of the mobile computing device, product data from a provider, wherein such product data relates to a product or service (Sloan, “External market data 126 includes market data relating to the product choices available to the user. The financial institution offering the service may use the automated coaching engine 114 to offer to the user specific financial products pertinent to the user's situation. This information may include other institutions products and the coaching engine 114 may be used to obtain information from those outside sources”, para 0033);
receiving, by a user interface of the mobile computing device, user selection of at least one of a product type, or a service type (Sloan, para 0087-0089, user selects coaching of 3 different scenarios);
applying, by a product suggestion manager of the mobile computing device, product-suggestion business rules to user data (Sloan, para 0061, “Coaching engine rules repository 216 generates its advice using LifePath data 122 and user insight data 264. Alternatively the investment portfolio data from the portfolio modeling tool 262 triggers the coaching engines advise. In one embodiment of the invention, user insight data 264 includes transaction history, product or purchase history, as well as demographic information about the user.”);
determining, by the product suggestion manager of the mobile computing device, at least one suggested product or service based on the applied product suggestion business rules (Sloan, abstract, “the automated coaching system can analyses the impact of the recommended product on the user's financial model”);
presenting, by the user interface of the mobile computing device, a test drive interface for the suggested product(s) or service(s) (Sloan, FIG 7, depicts an interface that provides portfolio suggestions);
receiving, by the user interface of the mobile computing device, user selection of at least one of the suggested product(s) or service(s) for test drive (;
applying, by a product fit manager of the mobile computing device, test-drive business rules to user data for application in the test drive interface for the user selected product(s) or service(s) (Sloan, “The tool could be used by the customer or the modeling system on the customer's behalf by automatically analyzing the user's existing portfolio. Alternatively, a tool may be used to allow the customer to exchange securities in and out of his portfolio with guidance from the automated coaching system”);
wherein the step of applying test-drive business rules comprises: predicting the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans (Sloan, “The system further does a risk compliance to meet the with the user's personal investment profile 500. Furthermore, the new portfolio's growth and volatility are analyzed by the system and the automated coaching engine translates the effect of the swap on the portfolio performance in non-technical natural language 502. If the user is satisfied with the resulting swap he may accept it 504. If he is unsatisfied with the security swap, he may reject it 506. In one embodiment of the present invention, the user may place an order to purchase the particular security through the financial modeling system”); and 
Sloan teaches an automated coaching system that can analyze the impact of a recommended product on a user’s financial model, but does not specifically mention providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection. Grizack teaches providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection (Grizack, FIG 13). It would have been obvious to a person having ordinary skill in the art a the time the application was filed to include in Sloan providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection as is taught by Grizack, since will allow the user to better manage their assets by visually presenting the data so the use4r can react if the results are not acceptable.
wherein the step of providing user-specific results comprises: displaying the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans (Grizack, FIG 13); and 
The combination of Sloan and Grizack, (para 0072), teaches “Rules and algorithms for path selection modules 350, 450, 550 (described below) and Monte Carlo simulation modules 460, 560, and 660 (described below) also may reside on the data server 180”, but does not specifically mention wherein the product fit manager of the mobile computing device comprises computer-executable program instructions to employ numerical computations not replicable by hand in analog, regression analysis, multi-class classification algorithms, or clustering algorithms, prediction algorithms, decision trees, random forests, and gradient boosts. Ranft teaches wherein the product fit manager of the mobile computing device comprises computer-executable program instructions to employ numerical computations not replicable by hand in analog, regression analysis, multi-class classification algorithms, or clustering algorithms, prediction algorithms, decision trees, random forests, and gradient boosts (Ranft, para 0182, “machine learning software is used to first cluster, then group, profiles and products, and then human experts match those profiles to products (without the creation of a decision tree algorithm) through a user interface to the machine learning software. As shown in FIG. 48, the user interface lists product clusters 1266 and customer profile clusters 1268 and provides the user the opportunity to modify, accept, or reject each of them. This process is used to aid, and may replace, the decision tree algorithm development for matching the optimal product to a profile”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in the combination of Sloan, Grizack and Ranft, wherein the product fit manager of the mobile computing device comprises computer-executable program instructions to employ numerical computations not replicable by hand in analog, regression analysis, multi-class classification algorithms, or clustering algorithms, prediction algorithms, decision trees, random forests, and gradient boosts as is taught by Ranft because this will allow for a better fit of the optimal product to the users profile and goals.

In regards to claim 17, the combination of Sloan, Grizack and Ranft teaches a method to test-drive a product or service and provide user-specific results via a test-drive interactive component, comprising:
at a mobile computing device comprising a processor and memory:
receiving and storing, in a test-drive subsystem of the mobile computing device, user data:
receiving and storing, in the test-drive subsystem of the mobile computing device, product data from a provider, wherein such product data relates to a product or service;
receiving, by a user interface of the mobile computing device, user selection of at least one of a product type, or a service type;
applying, by a product suggestion manager of the mobile computing device, product-suggestion business rules to user data;
determining, by the product suggestion manager of the mobile computing device, at least one suggested product or service based on the applied product-suggestion business rules;
presenting, by the user interface of the mobile computing device, a test drive interface for the suggested product(s) or service(s);
receiving, by the user interface of the mobile computing device, user selection of at least one of the suggested product(s) or service(s) for test drive;
applying, by a product fit manager of the mobile computing device, test-drive business rules to user data for application in the test drive interface for the user selected product(s) or service(s);
wherein the step of applying test-drive business rules comprises: predicting the user's absolute and relative changes in meeting the user's cash management or budgeting preferences; and
providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection;
wherein the step of providing user-specific results comprises: displaying the user's absolute and relative changes in meeting the user's cash management or budgeting preferences; and
wherein the product fit manager of the mobile computing device comprises computer-executable program instructions to employ numerical computations not replicable by hand in analog, regression analysis, multi-class classification algorithms, or clustering algorithms, prediction algorithms, decision trees, random forests, and gradient boosts (see response to claim 16).

In regards to claim 18, the combination of Sloan, Grizack and Ranft teaches method to test-drive a product or service and provide user-specific results via a test-drive interactive component, comprising:
at a mobile computing device comprising a processor and memory:
receiving and storing, in a test-drive subsystem of the mobile computing device, user data:
receiving and storing, in the test-drive subsystem of the mobile computing device, product data from a provider, wherein such product data relates to a product or service;
receiving, by a user interface of the mobile computing device, user selection of at least one of a product type, or a service type;
applying, by a product suggestion manager of the mobile computing device, product-suggestion business rules to user data;
determining, by the product suggestion manager of the mobile computing device, at least one suggested product or service based on the applied product-suggestion business rules;
presenting, by the user interface of the mobile computing device, a test drive interface for the suggested product(s) or service(s);
receiving, by the user interface of the mobile computing device, user selection of at least one of the suggested product(s) or service(s) for test drive;
applying, by a product fit manager of the mobile computing device, test-drive business rules to user data for application in the test drive interface for the user selected product(s) or service(s);
wherein the step of applying test-drive business rules comprises: predicting the absolute and relative changes in the user's ability to complete other financial action plans or comply with other user preferences; and providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection;
wherein the step of providing user-specific results comprises: displaying the absolute and relative changes in the user's ability to complete other financial action plans or comply with other user preferences; and
wherein the product fit manager of the mobile computing device comprises computer-executable program instructions to employ numerical computations not replicable by hand in analog, regression analysis, multi-class classification algorithms, or clustering algorithms, prediction algorithms, decision trees, random forests, and gradient boosts (see response to claim 16).

Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.
USC 103 Arguments

In regards to claims 16-18, Applicant argues that the combination of Sloan, Grizack and Ranft does not teach “receiving, by the user interface of the mobile computing device, user selection of at least one of the suggested product(s) or service(s) for test drive”. The examiner disagrees and further detects applicant’s attention to Sloan, FIG 7, item 312 (Filtered List) where at least one selection is made from the suggested list that can be swapped and compared (item 350) by taking the new selection for a test drive (items 322 and 314).

In regards to claims 16-18, Applicant argues that the combination of Sloan, Grizack and Ranft does not teach “applying, by a product fit manager of the mobile computing device, product-suggestion business rules to user data”. The examiner disagrees and further directs applicant’s attention to at least Sloan para 0064, “Coaching engine rules repository 216 generates its advice using LifePath data 122 and user insight data 264. Alternatively the investment portfolio data from the portfolio modeling tool 262 triggers the coaching engines advise. In one embodiment of the invention, user insight data 264 includes transaction history, product or purchase history, as well as demographic information about the user”.

In regards to claim 16, Applicant argues that the combination of Sloan, Grizack and Ranft does not teach “wherein the step of applying test-drive business rules comprises: predicting the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans”. The examiner disagrees and further directs applicant’s attention to Sloan para 0085, “the coaching by the coaching engine 378 relating to the setting of the personal financial parameters in operation 380 provides an alert if the investment parameters of the subject conflict with Lifepath cash flows or personal parameters based on a consistency check of the investment parameters with data obtained from a Lifepath model 256 and personal investment parameters”

In regards to claim 16, Applicant argues that the combination of Sloan, Grizack and Ranft does not teach “applying, by a product fit manager of a mobile computing device, test-drive business rules to user data for application in the test drive interface for the user selected product(s) or service(s), wherein the step of applying test-drive business rules (Sloan para 0085, “the coaching by the coaching engine 378 relating to the setting of the personal financial parameters in operation 380 provides an alert if the investment parameters of the subject conflict with Lifepath cash flows or personal parameters based on a consistency check of the investment parameters with data obtained from a Lifepath model 256 and personal investment parameters”) comprises: providing, by a product fit manager of the mobile computing device, user-specific results and the recited user-specific results” (Sloan para 0095, “generate coaching to describe risk profile" operation 406 of FIG. 9. After the user's risk tolerance is initially set, the risk tolerance parameters are fed to the coaching engine an operation 408. The coaching engine algorithm interprets the risk tolerance parameters and forms a textual analysis 410. The coaching engine presents to the user the resulting interpretation of the risk tolerance profile in a textual format 412 and the process is complete).

In regards to claim 16, Applicant argues that the combination of Sloan, Grizack and Ranft does not teach “applying test-drive business rules comprises: providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection; wherein the step of providing user-specific results comprises: displaying the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans”. The examiner disagrees and directs applicant’s attention to at least “applying test-drive business rules comprises: providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period (Sloan, FIG 15, item 476, “calculate aggregated growth and volatility”); a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans (Sloan FIG 15, 478,480 and 486, forward projections are provided based on user selected parameters such as selected securities); or both a look-back period and a forward projection; wherein the step of providing user-specific results comprises: displaying the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans (Sloan, FIG 16, past and projected calculation are performed to match personal and financial parameters)”.

With regards to claim 17, Applicant argues that the combination of Sloan, Grizack and Ranft does not teach “predicting the user's absolute and relative changes in meeting the user's cash management or budgeting preferences, and providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection; wherein the step of providing user-specific results comprises: displaying the user's absolute and relative changes in meeting the user's cash management or budgeting preferences”. The examiner disagrees and further directs applicant’s attention to “predicting the user's absolute and relative changes in meeting the user's cash management or budgeting preferences , and providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection (Sloan FIG 15, 478,480 and 486, forward projections are provided based on user selected parameters such as selected securities, Sloan, FIG 16, past and projected calculation are performed to match personal and financial parameters); wherein the step of providing user-specific results comprises: displaying the user's absolute and relative changes in meeting the user's cash management or budgeting preferences (Grizack, FIG 18)”

With regards to claim 18, Applicant argues that the combination of Sloan, Grizack and Ranft does not teach “predicting the absolute and relative changes in the user's ability to complete other financial action plans or comply with other user preferences; and providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection (Sloan FIG 15, 478,480 and 486, forward projections are provided based on user selected parameters such as selected securities, Sloan, FIG 16, past and projected calculation are performed to match personal and financial parameters); wherein the step of providing user-specific results comprises: displaying the absolute and relative changes in the user's ability to complete other financial action plans or comply with other user preferences” (Grizack, FIG 18).

With regards to claim 16-18, Applicant argues that the combination of Sloan, Grizack and Ranft does not teach, “wherein the product fit manager of the mobile computing device comprises computer-executable program instructions to employ numerical computations not replicable by hand in analog, regression analysis, multi-class classification algorithms, or clustering algorithms, prediction algorithms, decision trees, random forests, and gradient boosts” The examiner disagrees and directs applicant’s attention to at least the following: (Ranft, para 0013, “Machine learning techniques are applied to develop matching algorithms to match the input data to the output data that represents synthetic good decisions. The developed matching algorithms are used to suggest good decisions about financial products to consumers based on their characteristic”), 
.
USC 101 Arguments
Applicant argues that the claim is patent eligible since the claims as whole	recite the judicial exception as a practical application. The examiner disagrees and dir3ects the applicant to the discussion below:
Applicant argues that the instant claims provide a specific and unconventional combination of elements. The examiner disagrees and provides the following detailed evaluation of a representative claim 16 which applies also to claim 17 and 18.

16. (Currently amended) A method to test-drive a product or service and provide user-specific results via a test-drive interactive component, comprising:
at a mobile computing device comprising a processor and memory:

receiving and storing, in a test-drive subsystem of the mobile computing device, user data:

receiving and storing, in the test-drive subsystem of the mobile computing device, product data from a provider, wherein such product data relates to a product or service;

receiving, by a user interface of the mobile computing device, user selection of at least one of a product type, or a service type;

applying, by a product suggestion manager of the mobile computing device, product-suggestion business rules to user data;

determining, by the product suggestion manager of the mobile computing device, at least one suggested product or service based on the applied product-suggestion business rules;

presenting, by the user interface of the mobile computing device, a test drive interface for the suggested product(s) or service(s);

receiving, by the user interface of the mobile computing device, user selection of at least one of the suggested product(s) or service(s) for test drive; and

applying, by a product fit manager of the mobile computing device, test-drive business rules to user data for application in the test drive interface for the user selected product(s) or service(s);

wherein the step of applying test-drive business rules comprises: predicting the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans;

and providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection;

wherein the step of providing user-specific results comprises: displaying the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans; and 

wherein the product fit manager of the mobile computing device comprises computer-executable program instructions to employ numerical computations not replicable by hand in analog, regression analysis, multi-class classification algorithms, or clustering algorithms, prediction algorithms, decision trees, random forests, and gradient boosts.
Gathering and analyzing information using conventional techniques and displaying results is insufficient to show improvement to technology: MPEP 2106.05(a); TLI Communications.

Storing and retrieving information in memory is well understood routine and conventional. MPEP 2106.5(d); Veritas Dev. Group v SAP Am.
Storing and retrieving information in memory is well understood routine and conventional. MPEP 2106.5(d); Veritas Dev. Group v SAP Am.


Using the internet to gather data is considered well-understood routine and conventional, MPEP 2106.05(d), TLI Communications.
Abstract idea: Certain methods of organizing human activity, following rules or instructions.


Abstract idea: Certain methods of organizing human activity, following rules or instructions.


Generating an interface and extracting results was found to be ineligible, See Intellectual Ventures v Erie Indem. Co.

selecting information for comparison and analysis is insignificant extra-solution activity, see MPEP 2106.05(g), and Electric Power Generation

Abstract idea: Certain methods of organizing human activity, following rules or instructions.


Abstract idea: mathematical formulas (Parker v. Flook, 437 U.S. 584, 594—95 (1978))



Abstract Idea: mathematical formulas (Parker v. Flook, 437 U.S. 584, 594—95 (1978))









mathematical formulas (Parker v. Flook, 437 U.S. 584, 594—95 (1978))



mathematical formulas (Parker v. Flook, 437 U.S. 584, 594—95 (1978))


The highlighted features are considered for possibly adding significantly more, however, after review of the specification the examiner finds that the features are generic see Trading Technologies, 921 F.3d at 1384 (‘“mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology.’”) (citing Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017)).
	                                                 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625